Citation Nr: 1510855	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a head injury.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for fracture of the nose.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for loss of teeth for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1963 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that a March 1996 VA dental rating sheet found the Veteran's teeth number nine and ten were incurred or aggravated in service for outpatient treatment purposes only.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b) (2014).  For clarification purposes, the dental issue on appeal has been listed on the title page of this decision to reflect that the compensation issue is the only matter for review.



FINDINGS OF FACT

1.  A left knee disability was not manifest during active service, arthritis of the left knee was not identified within a year of service discharge, and the preponderance of the evidence fails to establish that a present left knee disability is a result of active service.

2.  An August 1986 rating decision denied service connection for residuals of head injury and for a fracture of the nose; the Veteran did not appeal.

3.  A May 2002 rating decision denied reopening the service connection claim for loss of teeth for compensation purposes; the Veteran did not appeal.

4.  Evidence added to the record since the August 1986 and May 2002 rating decisions does not raise a reasonable possibility of substantiating the service connection claims for residuals of head injury, fracture of the nose, or loss of teeth for compensation purposes.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  New and material evidence was not received, and the claim for entitlement to service connection for residuals of head injury may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence was not received, and the claim for entitlement to service connection for fracture of the nose may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence was not received, and the claim for entitlement to service connection for loss of teeth for compensation purposes may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July and August 2009.  The bases for prior to final denial was discussed.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, service personnel records, VA treatment reports including from facilities in California and Tennessee, and statements and testimony in support of the claims.  The Veteran was notified most recently of the records VA obtained in a July 2012 statement of the case.  He has also been notified of VA efforts made to obtain records, of the action to be taken by VA with respect to his claims, and that he was ultimately responsible for providing evidence in support of his claims.  

The Veteran has asserted that pertinent reports of his treatment during active service were lost or missing.  However, as will be discussed below, the Board finds these reports including those related to his having been knocked unconscious or having been treated for other specific injuries to the head, nose, or left knee to be inconsistent with the available evidence of record and to be not credible.  No useful purpose would be served in Remanding the matter to pursue these alleged missing/lost records.

The available service records include a report of luxated teeth number nine and ten with lacerated tissue requiring three sutures on July 17, 1963, but also show that an August 1963 separation examination revealed a normal clinical evaluation of the head, nose, and lower extremities.  In his August 1963 report of medical history the Veteran reported he had been treated for an injury to the teeth and gums and that he had been shot in the head, but the examiner specifically found there was no residual disability based upon these reports.  There is no indication that the reported shot to the head incurred during service and no indication that the Veteran was, in fact, actually injured or treated for other injuries to the head, nose, or left knee during service.  

Although the Veteran testified in December 2014 that he had recently been treated for arthritis at VA medical facilities in Memphis, Tennessee, he did not indicate that the treatment involved his left knee or that the records of that treatment addressed whether or not any arthritis was related to service.  In light of the existing evidence of record, the Board finds there is no credible evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no credible evidence of any specific event, injury, or disease involving the Veteran's left knee during active service, a VA examination for an etiology opinion of any present left knee disability is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the left knee claim has been met.  38 C.F.R. § 3.159(c)(4).  This duty, however, applies to claims to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As such, an examination or opinion as to the application to open the head injury, nose fracture, or loss of teeth claims is not required.

As indicated above, the Veteran was afforded a video conference hearing in December 2014.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  The bases of the prior final denial of his application to open the head injury, nose fracture, or loss of teeth claims were discussed.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative joint disease (as arthritic disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has a left knee disability as a result of active service.  In testimony and correspondence received by VA in June 2009 he stated that he was injured playing football in service and that his leg had been wrapped when he awoke in the hospital.  

Service treatment records are negative for complaint, treatment, or diagnosis for a left knee injury, nor evidence of injuries involving hospitalization with loss of consciousness.  An August 1963 separation examination revealed a normal clinical evaluation including to the lower extremities.  In his August 1963 report of medical history upon discharge the Veteran identified no left knee injury or disability.

VA treatment records dated in April 1987 show an X-ray study of the left knee was normal.  A September 1992 report noted the Veteran complained of intermittent left knee pain and swelling over the previous ten years.  He denied any history of trauma.  An X-ray study was within normal limits.  Records dated in March 1995 noted he stated he had injuries including to both knees during service in 1963 with arthritis since 1965.  An April 1995 report noted complaints of pain including to the knees without additional comment.

Based upon the evidence of record, the Board finds that a left knee disability was not manifest during active service, that arthritis of the left knee was not identified within a year of service discharge, and that the preponderance of the evidence fails to establish that a present left knee disability is a result of active service.  The August 1963 service treatment reports and the subsequent VA treatment records are persuasive that the Veteran sustained no left knee disability during active service.  The Veteran's statements as to his having sustained a left knee injury in service is found to be not credible due to inconsistency with the other evidence of record.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Here, the available service treatment records include no evidence of a left knee injury and examination in August 1963 approximately two weeks after the incident involving dental trauma revealed no clinical abnormality to the left lower extremity.  The fact that the Veteran made no reference to a knee injury when he filed his earlier claims for service connection also weighs against the credibility of his currently stated history.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  It is also significant that VA treatment records dated in April 1987 noted an X-ray study of the left knee was normal and that in September 1992 the Veteran reported only having had intermittent left knee pain and swelling over the previous ten years.  The Board finds the September 1992 report was provided for the purpose of treatment rather than compensation and is more probative than the subsequent statements.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  For these reasons, the Board finds the Veteran's service connection claim for a left knee disability must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An August 1986 rating decision denied service connection for residuals of head injury and for a fracture of the nose and a May 2002 rating decision denied reopening the service connection claim for loss of teeth for compensation purposes.  The August 1986 decision is shown to have considered service treatment reports which included records dated in May and June 1963 noting complaints of headaches and a history of seizures.  A previous September 1995 rating decision noted that a July 17, 1963, service treatment report revealed teeth number nine and ten were completely luxated, but that there was no evidence of loss of teeth considered disabling for VA compensation purposes.  The Veteran was notified of these decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The Board finds that the evidence received since the August 1986 and May 2002 rating decisions does not raise a reasonable possibility of substantiating the claims for residuals of head injury, fracture of the nose, or loss of teeth for compensation purposes.  The evidence added to the record is essentially cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claims.  In fact, VA treatment records dated in December 2006 noted private treatment records revealed that a computed tomography (CT) scan of the head was negative, that a magnetic resonance angiogram (MRA) of the head was negative, and that a magnetic resonance imaging (MRI) scan revealed no intracranial abnormality.

The Board notes that dental disabilities that may be awarded compensable ratings include loss of teeth due to the loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis and when the bone loss is a result of trauma.  38 C.F.R. § 4.150 (2014); Simmington v. West, 11 Vet. App. 41 (1998).  Although the Veteran's dental trauma was previously conceded, there is no new evidence demonstrating he has loss of teeth that may be considered disabling for VA compensation purposes.  Therefore, the claims for entitlement to service connection for residuals of head injury, fracture of the nose, or loss of teeth for compensation purposes may not be reopened.

ORDER

Entitlement to service connection for a left knee disability is denied.

The application to reopen a claim for entitlement to service connection for residuals of a head injury is denied.

The application to reopen a claim for entitlement to service connection for fracture of the nose is denied.

The application to reopen a claim for entitlement to service connection for loss of teeth for compensation purposes is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


